COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
 RANI KATHAMUTHU,                                                  No. 08-08-00306-CV
                                                   §
                    Appellant,                                        Appeal from the
                                                   §
 v.                                                                 388th District Court
                                                   §
 SACHCHITHANANTHAM                                               of El Paso County, Texas
 KUHANANTHAN,                                      §
                                                                   (TC# 2006CM2713)
                    Appellee.                      §

                                   MEMORANDUM OPINION

         Rani Kathamuthu, pro se, appeals from a judgment entered in favor of Sachchithanantham.

Having determined that Appellant failed to perfect this appeal, we dismiss the appeal for want of

jurisdiction.

         A civil appeal is perfected when the notice of appeal is filed. TEX .R.APP .P. 26.1; see

Restrepo v. First Nat’l Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238 (Tex.App.--El Paso

1995, no writ)(applying former TEX .R.APP .P. 40(a)(1)). The notice of appeal must be filed within

thirty days after the judgment is signed unless the appellant files a timely motion for new trial in

which case the notice of appeal must be filed within ninety days after the judgment is signed.

TEX .R.APP .P. 26.1(a)(1). To be timely, the motion for new trial must be filed within thirty days after

the judgment or other appealable order is signed. TEX .R.CIV .P. 329b(a). A notice of appeal is

considered timely if filed within fifteen days of the due date and accompanied by a reasonable

explanation for the failure to file on the due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.

1997).

         The record reflects that the trial court entered its judgment on July 2, 2008 and Appellant
filed a timely motion for new trial on July 31, 2008. The notice of appeal was due to be filed on

September 30, 2008 but Appellant did not file it until October 22, 2008, more than fifteen days late.

On February 5, 2009, we gave notice to Appellant of our intent to dismiss for want of jurisdiction

unless any party could show grounds for continuing the appeal. In her response, Appellant explains

that she is pro se and unfamiliar with all of the relevant rules. We generally recognize the difficulties

facing pro se litigants, but the Rules of Appellate Procedure do not permit this Court to ignore its

lack of jurisdiction in this case. Accordingly, we find that Appellant failed to perfect her appeal

because she filed the notice of appeal outside of the time limits set forth in the Rules of Appellate

Procedure. The appeal is dismissed for want of jurisdiction.


April 9, 2009
                                                        ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.